 


110 HR 709 IH: Total Overhaul of Totalization Agreements Law of 2007
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 709 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to restrict totalization agreements between the United States and other countries to providing for appropriate exchange of Social Security taxes or contributions between the parties to such agreements, and to prohibit crediting of individuals under such title with earnings from employment or self-employment in the United States performed while such individuals are not citizens, nationals, or lawful permanent residents of the United States and are not authorized by law to be employed in the United States. 
 
 
1.Short titleThis Act may be cited as the Total Overhaul of Totalization Agreements Law of 2007. 
2.Restriction of totalization agreements to providing for appropriate exchange of social security taxes or contributions 
(a)In generalSection 233(c)(1) of the Social Security Act (42 U.S.C. 433(c)(1)) is amended— 
(1)in subsection (a), by striking for the purposes of and all that follows and inserting the following: for the purposes of providing appropriate exchange between the parties to such agreements of taxes or contributions paid under their respective social security systems, as provided in subsection (c)(1).; and  
(2)by striking subsection (c)(1) and inserting the following: 
 
(c) 
(1)Any agreement establishing a totalization arrangement pursuant to this section between the United States and another country shall provide that— 
(A)in any case in which— 
(i)an individual who is a citizen or national of the other country or lawfully admitted to the other country for permanent residence in the other country becomes entitled to cash benefits under the social security system of the other country, and 
(ii)such individual (or, in the case of a survivor or derivative benefit, the individual on whose contributions such benefits are based) has been credited with at least 6 quarters of coverage as defined in section 213 based on wages paid for services performed in the United States or self-employment income derived in the United States,the Secretary of the Treasury shall transfer from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund to the other country amounts appropriated to each such Trust Fund under section 201 in connection with taxes under chapters 2 and 21 of the Internal Revenue Code of 1986 paid in connection with such wages and self-employment income, and 
(B)in any case in which— 
(i)an individual who is a citizen or national of the United States or lawfully admitted for permanent residence in the United States becomes entitled to cash benefits under this title, and 
(ii)such individual (or, in the case of a survivor or derivative benefit, the individual on whose wages and self-employment income such benefits are based) has been credited with a period of coverage under the social security system of the other country, based on service performed, or earnings derived, in the other country, equivalent (under the terms of the agreement) to 6 quarters of coverage as defined in section 213, the other country shall pay to the United States an amount equivalent to any taxes or other contributions paid by the credited individual described in clause (ii) or such individual’s employer to the social security system of the other country, based on such service or earnings, as required under the social security system of the other country.. 
(b)Conforming amendmentSection 233(c)(3) of such Act is amended to read as follows: 
 
(3)Any such agreement shall provide for the exchange of such information between the parties to the agreement as is necessary to provide for the transfers between the parties under paragraph (1). The Secretary of the Treasury and the Commissioner of Social Security shall exchange such information as is necessary to enable the Secretary of the Treasury to carry out any transfers referred to in paragraph (1)(A).. 
(c)Effective dateThe amendments made by this section shall apply with respect to agreements becoming effective on or after January 1, 2007. 
3.Limitations on coverage of individuals based on earnings by individuals in the United States while such individuals were not citizens, nationals, or lawful permanent residents of the United States and were not authorized to be employed in the United States 
(a)In generalSection 215(e) of the Social Security Act (42 U.S.C. 415(e)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) after (e); and 
(3)by adding at the end the following new paragraph: 
 
(2)For purposes of subsections (b) and (d), in computing an individual’s average indexed monthly earnings (or in the case of an individual whose primary insurance amount is computed under section 215(a) as in effect prior to January 1979, average monthly wage), such individual shall not be credited with any wages paid to such individual for services performed in the United States, or any self-employment income derived by such individual in the United States, if such services were performed, or such self-employment income was derived, while such individual was neither a citizen or national of the United States nor lawfully admitted for permanent residence in the United States and was not authorized to be employed in the United States. . 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to wages paid, and self-employment income derived, before, on, or after the date of the enactment of this Act. Notwithstanding section 215(f)(1) of the Social Security Act (42 U.S.C. 415(f)(1)), as soon as practicable after the date of the enactment of this Act, the Commissioner of Social Security shall recompute all primary insurance amounts to the extent necessary to carry out such amendments. Such amendments shall affect benefits only for months after the date of the enactment of this Act. 
 
